IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CIRCLE OF SEASONS CHARTER                      :   No. 172 MAL 2022
SCHOOL,                                        :
                                               :
                    Respondent                 :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
             v.                                :
                                               :
                                               :
NORTHWESTERN LEHIGH SCHOOL                     :
DISTRICT,                                      :
                                               :
                    Petitioner                 :


                                       ORDER


PER CURIAM

      AND NOW, this 28th day of September, 2022, the Petition for Allowance of Appeal

is GRANTED. The issues, condensed and reformulated for clarity, are:


      1. Did the Commonwealth Court err in reversing the trial court’s ruling that it had
         no jurisdiction to entertain the Circle of Seasons Charter School’s tax refund
         claims for tax years 2017 and 2018 because Circle of Seasons had failed to
         seek redesignation of those properties as nontaxable before the Lehigh County
         Board of Assessment Appeals before seeking refunds for those years, thus
         failing   to     exhaust     its  administrative   remedies     pursuant     to
         Pa.R.C.P. 1028(a)(7)?

      2. Did the Commonwealth Court err in directing a remand to the Lehigh County
         Board of Assessment Appeals for an appeal nunc pro tunc of the taxpayer’s
         taxable designation of two properties for tax years 2017 and 2018 on the basis
         of defective notice of the designation, when the taxpayer paid those levies, did
         not seek redesignation or refunds for 2017 and 2018 when it challenged its
         2019 taxable designation before the Board, did not name the Board as a party
         to a claim relying upon a defective reassessment notice, and did not seek nunc
         pro tunc relief from the Commonwealth Court?